United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-1870
                       ___________________________

                                 Steven E. Taylor

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Jay Cassady, JCCC Warden; George Lombardi, Director MO DOC; J. Wallace,
 SECC Warden; Omar L. Clark, SECC Warden; Cheryl Thompson, SECC FUM;
   Penny Milburn; Donna Wigfall, SECC FUM; Ryan Moss, SECC CO; Jesse N.
   May, SECC CO; Richard Wilson, SECC Sergeant; Jason F. Hays, SECC CO;
  Michael Hakala, SECC Dr.; Donna Unknown, SECC Nurse; Toscha Unknown,
 SECC Nurse; Dwayne Kempker, Deputy Division Director for Division of Adult
    Institutions; Sydnee Serr, JCCC Nurse Practitioner; Timothy Seabaugh; Dr.
                        Krohager, also known as Krojanger

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
              for the Western District of Missouri - Jefferson City
                                ____________

                         Submitted: September 2, 2014
                           Filed: September 5, 2014
                                [Unpublished]
                                ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________
PER CURIAM.

       Steven E. Taylor appeals the district court’s dismissal without prejudice of his
complaint for failure to pay an initial partial filing fee. After careful review, this court
holds the district court abused its discretion by dismissing the case without first taking
steps to determine whether Taylor’s failure to pay was caused by circumstances
beyond his control, such as prison officials’ failure to adhere to his request to remit
payment using funds from his account. See Wilson v. Sargent, 313 F.3d 1315, 1316-
17, 1320-21 (11th Cir. 2002) (per curiam) (district court abused its discretion by
dismissing complaint, for failure to pay initial partial filing fee, without first taking
reasonable steps to determine whether prisoner tried to pay fee by authorizing prison
officials to make payment from his inmate account); Hatchet v. Nettles, 201 F.3d 651,
652, 654 (5th Cir. 2000) (per curiam) (same; reasonable steps may include issuing
show-cause order). Notably, Taylor had submitted to the district court, as part of his
in forma pauperis motion, a signed form authorizing the prison to withdraw funds
from his account and forward payments to the clerk of court. See Wilson, 313 F.3d
at 1321 (if prisoner authorized officials to make payment, case ordinarily should not
be dismissed).

      Taylor’s motion to appeal in forma pauperis is granted, and the dismissal of his
complaint is reversed. On remand, the district court is instructed to order Taylor to
show cause why the fee has not been paid, or take other reasonable steps to determine
whether he tried to comply with the court’s fee-payment order.
                       ______________________________




                                            -2-